          Case 3:18-po-00306-SB         Document 26      Filed 04/04/19     Page 1 of 2




BILLY J. WILLIAMS, OSB #901366
United States Attorney
District of Oregon
WILLIAM M. NARUS, CASB #243633
Assistant United States Attorney
William.Narus@usdoj.gov
JOSHUA M. SHERMAN
Certified Law Clerk
Joshua.Sherman3@usdoj.gov
1000 SW Third Avenue, Suite 600
Portland, OR 97204-2902
Telephone: (503) 727-1000
Attorneys for United States of America




                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

UNITED STATES OF AMERICA                         3:18-po-00306

                v.                               Violation No. 6906277

JOHN C. HACKER,                                  GOVERNMENT’S WITNESS LIST

               Defendant.


         The United States of America, by Billy J. Williams, United States Attorney, and through

Assistant United States Attorney William M. Narus and Certified Law Clerk Joshua M.

Sherman, hereby advises the Court and defendant of the intent to call the following witnesses at

trial:

         1. Inspector Doug Rommes, Federal Protective Service: Inspector Rommes is

expected to testify about his duties for the FPS on the day of Defendant’s arrest, his observations




Government’s Witness List                                                                   Page 1
         Case 3:18-po-00306-SB          Document 26       Filed 04/04/19     Page 2 of 2




at the rally, his encounter with Defendant, and Defendant’s refusal to comply with his directions

to leave the area.

       2. John Gregory, Operations Manager, General Services Administrations (GSA):

John Gregory, who is the Operations Manager for the GSA in Portland, Oregon, is expected to

testify that Terry Schrunk Plaza and the entrance to the rally at Southwest Third Avenue and

Southwest Jefferson Street is federal property managed by the GSA. In addition, Mr. Gregory

will also authenticate an exhibit of the free speech permit that Patriot Prayer obtained to use

Terry Schrunk Plaza for the location of its rally on June 30, 2018.

       3. FPS Commander Luis Lopez: Commander Lopez will authenticate three

photograph exhibits of the scene of the incident. He is also expected to testify about FPS’s

mission to ensure public safety and maintain public order on the day of the rally.

The Government may seek leave to update or amend this witness list at or before trial.

       Trial is currently scheduled for Friday, April 5, 2019, before the Honorable Stacie F.

Beckerman, United States Magistrate Judge

Dated: April 4, 2019                              Respectfully submitted,

                                                  BILLY J. WILLIAMS
                                                  United States Attorney

                                                  s/ William M. Narus
                                                  WILLIAM M. NARUS, CASB #243633
                                                  Assistant United States Attorney

                                                  s/ Joshua M. Sherman
                                                  JOSHUA M. SHERMAN
                                                  Certified Law Clerk




 Government’s Witness List, 3:18-po-306, Hacker                                             Page 2
